                                          Case 4:20-cv-01539-YGR Document 88 Filed 07/23/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     I.C., ET AL.,                                       CASE NOS. 20-cv-01539-YGR
                                   7                    Plaintiffs,                          ORDER GRANTING PLAINTIFFS’
                                                                                             ADMINISTRATIVE MOTION FOR LEAVE TO
                                   8              vs.                                        FILE SURREPLY; DENYING DEFENDANT’S
                                                                                             REQUEST TO RESPOND TO SURREPLY; AND
                                   9     ZYNGA INC.,                                         ADVISING PARTIES REGARDING HEARING
                                  10                    Defendant,                           Re: Dkt. Nos. 86, 87

                                  11
                                                Currently pending in this putative class action are defendant Zynga Inc.’s renewed motion
                                  12
Northern District of California
 United States District Court




                                       to compel arbitration and motion to dismiss, both of which are scheduled to be heard on July 27,
                                  13
                                       2021. (Dkt. Nos. 71, 72.) Also pending is plaintiffs’ administrative motion for leave to file a
                                  14
                                       surreply in order to address the Supreme Court’s recent decision in TransUnion LLC v. Ramirez,
                                  15
                                       141 S. Ct. 2190 (2021), which was issued after the filing of plaintiffs’ opposition and addressed by
                                  16
                                       Zynga in its reply. (Dkt. No. 86.) Zynga opposes plaintiffs’ motion for leave or, in the
                                  17
                                       alternative, requests leave to file a response to plaintiffs’ surreply. (Dkt. No. 87.)
                                  18
                                                The Court hereby GRANTS plaintiffs’ motion for leave to file a surreply and DENIES
                                  19
                                       Zynga’s request to respond thereto. The parties will have an opportunity to address the issue at
                                  20
                                       the hearing. Indeed, the parties are advised that the hearing on the motion to dismiss shall focus
                                  21
                                       on standing only. The Court shall address the merits (if necessary) upon resolution of the standing
                                  22
                                       issue.
                                  23
                                                This Order terminates Docket Number 86.
                                  24
                                                IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: July 23, 2021
                                  27
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28                                                        UNITED STATES DISTRICT COURT JUDGE
